        Case 2:19-cv-00178-JCM-NJK Document 11 Filed 02/14/19 Page 1 of 2




 1   Deanna L. Forbush, Esq.
     Nevada Bar No. 6646
 2   Bert Wuester, Jr., Esq.
     Nevada Bar No. 5556
 3   CLARK HILL PLLC
     3800 Howard Hughes Parkway, Suite 500
 4   Las Vegas, Nevada 89169
     Telephone:     (702) 862-8300
 5   Facsimile:     (702) 862-8400
     E-Mail: DForbush@clarkhill.com
 6   E-Mail: BWuester@clarkhill.com

 7   Attorneys for Defendants

 8
 9                                UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11
     INSURANCE COMPANY OF THE WEST, a                     Case No.: 2:19-cv-00178-JCM-NJK
12   California corporation,

13                        Plaintiff,
                                                          STIPULATION AND ORDER TO
14          v.                                            EXTEND DEFENDANTS’ TIME TO
15                                                        RESPOND TO PLAINTIFF’S
     RPS HOLDINGS, INC.; RANDOLPH SCHAMS                  COMPLAINT
16   as TRUSTEE of the SCHAMS FAMILY TRUST;
     CHRISTINE SCHAMS as TRUSTEE of the
17   SCHAMS FAMILY TRUST; ELDORADO
     ESTATES LAS VEGAS, LLC; RANDOLPH P.
18   SCHAMS, individually; CHRISTINE SCHAMS,
19   individually; ROE CORPORATIONS I through X,
     inclusive; and DOE INDEMNITORS I through X,
20   inclusive,

21                        Defendants.
22

23          Plaintiff INSURANCE COMPANY OF THE WEST (“Plaintiff”), by and through its attorneys
24   of record, Kurt C. Faux, Esq., Willi H. Siepmann, Esq., and Jordan F. Faux, Esq. of The Faux Law
25   Group, and Defendants RPS Holdings, Inc., Randolph Schams as Trustee of the Schams Family Trust,
26   Christine Schams as Trustee of the Schams Family Trust, El Dorado Estates Las Vegas, LLC,
27   Randolph P. Schams, individually, and Christina Schams, individually (collectively “Defendants”), by
28


                                                 Page 1 of 2
         Case 2:19-cv-00178-JCM-NJK Document 11 Filed 02/14/19 Page 2 of 2




 1   and through their attorneys of record, Deanna L. Forbush, Esq. and Bert Wuester, Jr., Esq. of Clark Hill
 2   PLLC, hereby stipulate to the following: 1) Plaintiff filed a Complaint against Defendants on January
 3   30, 2019 and served said Complaint upon Defendants on February 1, 2019; 2) Defendants’ response to
 4   said Complaint is currently due on February 22, 2019; 3) the Parties agree that Defendants shall have
 5   an open ended extension to file a response to Plaintiff’s Complaint. Plaintiff will provide Defendants
 6   with at least 20 days to file a responsive pleading upon notice from Plaintiff that settlement discussions
 7   are at an impasse.
 8           The extension for Defendants’ time to respond to Plaintiff’s Complaint is being requested as the
 9   Parties discuss the possibility of resolving this matter without further litigation. There have been no
10   previously requested extensions in this matter.
11           Dated this 14th day of February, 2019.
12
     THE FAUX LAW GROUP                                      CLARK HILL PLLC
13

14
     By: /s/ Kurt C. Faux, Esq.                              By: /s/ Deanna L. Forbush, Esq.
15       KURT C. FAUX, ESQ.                                     DEANNA L. FORBUSH, ESQ.
         Nevada Bar No. 3407                                    Nevada Bar No. 6646
16       WILLI H. SIEPMANN, ESQ.                                BERT WUESTER, JR., ESQ.
         Nevada Bar No. 2478                                    Nevada Bar No. 5556
17
         JORDAN F. FAUX, ESQ.                                   3800 Howard Hughes Parkway, Suite 500
18       Nevada Bar No. 12205                                   Las Vegas, Nevada 89169
         2625 N. Green Valley Parkway, #100                     Attorneys for Defendants
19       Henderson, Nevada 89014
         Attorneys for Plaintiff
20

21

22                                                     ORDER
23         IT IS SO ORDERED.
24
           Dated: February 14, 2019
25
                                                          _______________________________________
26                                                        UNITED
                                                          United   STATES
                                                                 States    DISTRICT
                                                                        Magistrate    JUDGE
                                                                                   Judge
27

28
     221145336.1
                                                      Page 2 of 2
